DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 3/27/2020, are pending and are currently being examined.
Claim Objections
Claim 9 is objected to because of the following informalities: in line 2, “configure” should likely read “configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the toy" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  “A plush toy system” is presented in the preamble, however “the toy” does not have antecedent basis.
Claims 3-6 recites the limitation "the plush toy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  “A plush toy system” is presented in the preamble, however “the plush toy” as a separate member from the plush toy system does not have antecedent basis.
Claim 7 recites the limitation "the toy" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  “A plush toy system” is presented in the preamble, however “the toy” does not have antecedent basis.
Claims 2 and 8-12 are therefore also rejected as they depend from rejected claims 1 and 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 12-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox US Pat. No. 4,197,670.
Cox teaches:
In Reference to Claim 1
A plush toy system that is selectively securable to an object (plush toy 10 system including a securable object 64, Fig. 1-7), the system comprising: 
a main body comprising a fabric cover at least partially defining an enclosed area (main fabric body 12 with fabric cover 24 and enclosed inner filled with internal stuffing 26, Fig. 5/7, Col. 1 lines 59-66); 
a first portion of the fabric cover comprising a first connectable fabric operable to releasably attach to a second connectable fabric (Velcro (hook and loop)) portions 32/34/40/60/62, Fig. 1-7, and a separate second fabric connector 68); 
wherein the enclosed area comprises a fill material (enclosed inner filled with internal stuffing 26, Fig. 7, Col. 1 lines 59-66); 

wherein an interior surface of the label is covered when the second section is coupled to the cover (interior surface 52 is covered in the first position, Fig. 5) and the interior surface is uncovered when the second section is removed from the cover (interior surface 52 is exposed when the second section 60 is decoupled, Fig. 6-7); and 
a second portion comprising a first side and an opposing second side (68 has two sides), 
wherein the first side comprises an adhesive to selectively secure the second portion to an object (68 sewn or adhesively held to object 64 on one side, Fig. 4, Col. 2 lines 14-16, 35-38); 
wherein the second side comprises the second connectable fabric (the second connectable portion 68 is secured to surface 66 of object 64 with the side that connects to the first portion revealed outward, Fig. 4); 
wherein the toy is releasably coupled to the second portion when the first connectable fabric of the fabric cover is joined to the second connectable fabric (second connectable fabric portion 68 is joinable with any of the first connectable fabric sections 32/34/40/etc., Fig. 1-7, 34-44). 
In Reference to Claim 4
The plush toy of system claim 1, wherein the second portion is at least one of a fabric strip, a fabric patch, and a fabric covering (68 is a fabric strip/patch of Velcro, Fig. 4, Col. 2 lines 34-38).  
In Reference to Claim 6
The plush toy of system claim 1, wherein each of the first connectable fabric and the second connectable fabric is at least one of a hook fabric and a loop fabric (each connectable fabric portion is formed from a hoop and loop fabric (Velcro) to attach to one another, Col. 2 lines 1-7, 13-16, 25-30, 35-38).  
In Reference to Claim 7
A plush toy system that is selectively securable to an object (plush toy 10 system including a securable object 64, Fig. 1-7), the system comprising: 
a main body comprising a fabric cover at least partially defining an enclosed area (main fabric body 12 with fabric cover 24 and enclosed inner filled with internal stuffing 26, Fig. 5/7, Col. 1 lines 59-66); 
a first portion of the fabric cover comprising a first connectable fabric operable to releasably attach to a second connectable fabric (doll main body includes multiple connectable fabric (Velcro (hook and loop)) portions 32/34/40/60/62, Fig. 1-7, and a separate second fabric connector 68); 
wherein the enclosed area comprises a fill material (enclosed inner filled with internal stuffing 26, Fig. 7, Col. 1 lines 59-66); and 
an object comprising a second portion (64); 
wherein the second portion comprises the second connectable fabric (the second connectable portion 68 is secured to surface 66 of object 64, Fig. 4); 
wherein the toy is releasably coupled to the second portion when the first connectable fabric of the fabric cover is joined to the second connectable fabric (second connectable fabric portion 68 is joinable with any of the first connectable fabric sections 32/34/40/etc., Fig. 1-7, 34-44).  
In Reference to Claim 8
The plush toy system of claim 7, further comprising a label having a first section fixed to the fabric cover and a second section removably coupled to the fabric cover (label section 48 has a first fixed end 56 and a second removably coupled end 60, Fig. 5-7); wherein an interior surface of the label is covered when the second section is coupled to the cover (interior surface 52 is covered in the first position, Fig. 5) and the interior surface is uncovered when the second section is removed from the cover (interior surface 52 is exposed when the second section 60 is decoupled, Fig. 6-7).
In Reference to Claim 9
The plush toy system of claim 8, wherein the interior surface includes a material configure to be written on (the interior surface 52 is the same fabric material as the door 48 and is capable of being written on, Col. 2 lines 20-24).  
In Reference to Claim 12
The plush toy system of claim 7, wherein each of the first connectable fabric and the second connectable fabric is at least one of a hook fabric and a loop fabric (each connectable fabric portion is formed from a hoop and loop fabric (Velcro) to attach to one another, Col. 2 lines 1-7, 13-16, 25-30, 35-38).  
In Reference to Claim 13
A plush toy that is selectively securable to an object (plush toy 10 securable to an object 64, Fig. 1-7), the toy comprising: 
a main body comprising a fabric cover at least partially defining an enclosed area (main fabric body 12 with fabric cover 24 and enclosed inner filled with internal stuffing 26, Fig. 5/7, Col. 1 lines 59-66); 
a first portion of the fabric cover comprising a first connectable fabric operable to releasably attach to a second connectable fabric (doll main body includes multiple connectable fabric (Velcro (hook and loop)) portions 32/34/40/60/62, Fig. 1-7); 
wherein the enclosed area comprises a fill material (enclosed inner filled with internal stuffing 26, Fig. 7, Col. 1 lines 59-66); and 
a label having a first section fixed to the fabric cover and a second section removably coupled to the fabric cover (label section 48 has a first fixed end 56 and a second removably coupled end 60, Fig. 5-7); 
wherein an interior surface of the label is covered when the second section is coupled to the cover (interior surface 52 is covered in the first position, Fig. 5) and the interior surface is uncovered when the second section is removed from the cover (interior surface 52 is exposed when the second section 60 is decoupled, Fig. 6-7).  
In Reference to Claim 17
The plush toy of claim 13, wherein each of the first connectable fabric and the second connectable fabric is at least one of a hook fabric and a loop fabric (each connectable fabric portion is formed from a hoop and loop fabric (Velcro) to attach to one another, Col. 2 lines 1-7, 13-16, 25-30, 35-38).  
In Reference to Claim 18
A plush toy system comprising the plush toy of claim 13 and a second portion comprising the second connectable fabric (The plush toy system 10 includes second connectable fabric portion (Velcro) 68 is connectable to any of the first connectable portions (also Velcro) 32/34/40/60/62).  
In Reference to Claim 19
The plush toy system of claim 18, wherein the second portion is secured to an object (the second connectable portion 68 is secured to surface 66 of object 64, Fig. 4).  
In Reference to Claim 20
The plush toy system of claim 18, wherein the second portion is at least one of a fabric strip, a fabric patch, and a fabric covering (68 is a fabric strip/patch of Velcro, Fig. 4, Col. 2 lines 34-38).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 10-11, and 15-16 are rejected under 35 U.S.C. 103a as being unpatentable over Cox as applied to claim 1, 7, and 13 above and further in view of Crowell et al. US Pat. No. 4,122,628.
In Reference to Claims 2, 10, and 15
Cox teaches:
The plush toy or system of claim 1, 7, or 13 as rejected above, wherein the first portion (comprising the first connectable fabric) is at least fifteen percent of a surface area of the cover (the first portion formed by multiple fastening first portions 32/34/40/60/62 take up a significant area of the fabric cover, where a user could use a section of the surface area of the cover to make the first portion at least fifteen percent, Fig. 1-7).  
Cox fails to teach:
The first portion being specifically at least fifteen percent of an entire surface area of the cover.
Further, Crowell teaches:
A plush toy having an outer surface formed with an outer cover having a first portion having a hook and loop fastening material to releasably attach accessories thereto (body B is filled with stuffing A includes a back surface 16 and a front surface B formed of hook and loop fastening material (Velcro), Fig. 1-4, Col. 2 lines 14-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cox to have formed the first connecting portion to have been at least fifteen percent of the cover surface area in order to allow an object to be connectable to a larger portion of the cover allowing the user more options to attach to the toy cover as taught by Crowell (Col. 2 lines 25-30, 56-65).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claims 5, 11, and 16
Cox teaches:
The plush toy or system of claim 1, 7, or 13 as rejected above and wherein the object is a plush fabric toy figure (64).
Cox fails to teach:
Wherein the object is at least one of a wall, a helmet, a backpack, and an article of clothing.  
Further, Crowell teaches:
A plush toy having an outer surface formed with an outer cover having a first portion having a hook and loop fastening material to releasably attach objects or accessories thereto (body B is filled with stuffing A includes a back surface 16 and a front surface B formed of hook and loop fastening material (Velcro), Fig. 1-4, Col. 2 lines 14-30), wherein the object is at least one of a wall, a helmet, a backpack, and an article of clothing (articles of clothing or hats (objects C such as 22/31/32) with fabric fasteners (D, 34/26/27/29 etc. may be included as objects, Fig. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cox to have formed the object as an attachable accessory including an article of clothing or the like in order to allow more creative objects to be connectable to the cover allowing the user more options to attach to the toy cover as taught by Crowell (Col. 2 lines 39-65).  Further, it has been held that the configuration of a claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, the configuration of the object is merely an obvious design choice as the design of the attached accessory could be essentially any design or aesthetic shape and the product essentially the same thing and is not germane to the patentability of the device itself.
Claims 3 and 14 are rejected under 35 U.S.C. 103a as being unpatentable over Cox as applied to claims 1 and 13 above and further in view of Summerville US Pat. No. 4,822,285.
In Reference to Claims 3 and 14
Cox teaches:
The plush toy or system of claim 1 or 13 above, wherein the interior surface includes information about the toy (the outside surface 50 has indicia 54 relating to the toy, Fig. 5).  
Cox fails to teach:
The interior surface including information about the toy.
Further, Summerville teaches:
A similar plush toy system having a fabric body stuff with filling and a label releasably secured to the body at one end (flap 16 opens and closes on body 12), wherein the interior surface of the label includes indicia relating to the toy (interior surface 44 has indicia 54/58/62/66, etc., Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cox to have included indicia on an interior surface in order to give the user more information about the toy and make the toy more interactive and educational as taught by Summerville (Col. 6 lines 2-35, Col. 6 line 46 – Col. 7 line 14 ). Further, it would have been obvious to one having ordinary skill in the art to have included information or indicia on the interior surface of the label in order to further allow the toy to convey a message or information to a user or to have formed the indicia on the inner surface in order to allow the user to see the message or information with the object exposed to the user and as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Stone (5,059,149) teaches a similar stuff plush toy system further including a writing implement, Velcro flap, and interior indicia, Manger (4,979,924) teaches a plush toy system with a cover formed of Velcro to allow attachment of accessories anywhere, Davis (8,062,087) teaches a plush toy system with hook and loop fasteners to attach to an article of clothing such as a glove, Mathews teaches a toy system attachable to a mat on a wall (Fig. 1, [0030]).
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711